Case 2:20-cv-00351-CCC-MF Document 18 Filed 12/01/20 Page 1 of 5 PageID: 2027
                                                                    Dale E. Barney
                                                                    Director

                                                                    Gibbons P.C.
                                                                    One Gateway Center
                                                                    Newark, NJ 07102-5310
                                                                    Direct: 973-596-4557 Fax: 973-639-6234
                                                                    dbarney@gibbonslaw.com




VIA ECF

December 1, 2020

Honorable Mark Falk, CUSMJ
United States District Court
Martin Luther King Jr. Courthouse
50 Walnut Street
Newark NJ 07102

RE:        Discover Growth Fund, LLC v. Fiorino, et al.,
           Civil Action No. 2:20-cv-00351 (CCC)(MF)

Dear Chief Magistrate Judge Falk:

We are counsel to Discover Growth Fund, LLC, the plaintiff in the captioned action
(“Discover”). We write respectfully to request that Your Honor grant a 30 day extension
to effect service of process based on good cause and to direct the Clerk of the Court to
issue a summons to the “Special Administrator” of the decedent estate of one of the
defendants, as identified below.

We filed the initial Complaint in this action on January 9, 2020 [ECF No.1]. Thereafter,
we learned that one of the defendants, Gary H. Rabin, was deceased on or about
December 31, 2019. Accordingly, on January 30, 2020, we filed the Amended Complaint
[ECF No. 4], substituting the Estate of Gary H. Rabin (“Rabin Estate”) for Mr. Rabin
individually as the named defendant. We filed a Corrected Amended Complaint on
February 14, 2020 [ECF No. 5] which corrected the date of the filing of the probate petition
discussed below. The other named defendants are represented by John E. Jureller, Jr.,
Esq. of Klestadt Winters Jureller Southard & Stevens, LLP. By Stipulation filed with the
Court on March 6, 2020 [ECF No. 9], Mr. Jureller acknowledged and accepted service on
behalf of his firm’s clients.

Mr. Rabin was a resident of California. Accordingly, in order to obtain the appointment of
a Special Administrator under California law so that we could serve the summons and
Corrected Amended Complaint upon the Rabin Estate, Discover’s California counsel filed
a probate petition for the issuance of Letters of Administration of the Rabin Estate on
February 4, 2020 in the Superior Court of California, Los Angeles County (“California
Court”.) On October 23, 2020, the California Court appointed Sheniqua T. Rouse-Pierre,
a representative of Discover, as Special Administrator of the Rabin Estate. A copy of the
California Court’s Order Appointing Special Administrator is enclosed.

Due to the passage of time involved in the California Court’s issuance of said Order, we
are beyond the 90 day period for serving a summons and complaint upon the Special
New Jersey New York Pennsylvania Delaware Washington, DC Florida        gibbonslaw.com




                                                                            2865513.1 115785-102528
Case 2:20-cv-00351-CCC-MF Document 18 Filed 12/01/20 Page 2 of 5 PageID: 2028



Honorable Mark Falk, CUSMJ
December 1, 2020
Page 2


Administrator provided by Fed. R. Civ. P. 4(m). However, we acted diligently and timely
in filing the necessary petition and related pleadings with the California Court. The delay
comes from the California Court and not as a result of our efforts to effectuate proper
service. Thus, we submit that good cause exists to grant our request. Accordingly, we
hereby respectfully request that Your Honor So Order this letter (i) granting Discover a 30
day extension to effect service of process upon the Special Administrator and (ii) directing
the Clerk to issue a Summons to the Special Administrator in this action.

As always, we appreciate the Court’s time and attention to this matter.

Respectfully submitted,




Dale E. Barney
Director

Cc:      John E. Jureller, Jr., Esq. (via ECF and email)

SO ORDERED:

(i)    Discover is granted an extension of 30 days from the date hereof to effect service
of process of a Summons and the Corrected Amended Complaint filed in the captioned
action upon Sheniqua T. Rouse-Pierre, Special Administrator of the Estate of Gary H.
Rabin.

(ii)   The Clerk of the Court is hereby directed to issue a Summons directed to Ms.
Rouse-Pierre as Special Administrator, maintaining a business address c/o Discover
Growth Fund, LLC, 5330 Yacht Harbor Grande, Suite 206, St. Thomas, VI, 00802-5013,
and deliver said Summons to Discover’s counsel in the captioned action, Gibbons P.C.,
attention Dale E. Barney, Esq.


Dated:
                                           Honorable Mark Falk, CUSMJ




                                                                        2865513.1 115785-102528
Case 2:20-cv-00351-CCC-MF Document 18 Filed 12/01/20 Page 3 of 5 PageID: 2029




          Enclosure to Dale E. Barney, Esq. letter to Judge Falk
Electronically FILED by Superior Court of California, County of Los Angeles 10/23/20           Sherri R. Carter, Executive Officer/Clerk. By Piedra, Cynthia            , Deputy Clerk
                              Case 2:20-cv-00351-CCC-MF Document 18 Filed 12/01/20 Page 4 of 5 PageID: 2030DE-140
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):           TELEPHONE AND FAX NOS. :                FOR COURT USE ONL Y
           Stephen E. Hyam, Esq. SBN 198065                         213-629-5700
        -  CLARK & TREVITHICK, PLC                                  213-624-9441
           445 S. Figueroa St., 18th Fl.
           Los Angeles CA 90071
         ATTORNEY FOR (Name): Discover Growth Fund, LLC, Petitioner
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
             STREET ADDRESS: 111 North Hill Street

             MAILING ADDRESS: Same

            CITY AND ZIP CODE: Los Angeles, CA 90012

                BRANCH NAME: CENTRAL DISTRICT

         ESTATE OF (Name): Gary H. Rabin


                                                                                                       DECEDENT
                                                          ORDER FOR PROBATE                                               CASE NUMBER:

                     ORDER                        Executor                                                                20STPB01084
                     APPOINTING                   Administrator with Will Annexed
                                              □
                                                  Administrator ~      Special Administrator
                                                □
                               Order Authorizing Independent Administration of Estate
                                            □
                                   with full authority      with limited authority
             □
                               □                      □
                      WARNING: THIS APPOINTMENT IS NOT EFFECTIVE UNTIL LETTERS HAVE ISSUED.
        1. Date of hearing: 9/28/2020                 Time: 8/30AM                Dept./Room: 11                               Judge: Barbara R. Johnson
        THE COURT FINDS                                                                                                                  MICHAEL SMALL
        2. a. All notices required by law have been given.
           b. Decedent died on (date): December 31, 2019
               (1)      a resident of the California county named above.
               (2)      a nonresident of California and left an estate in the county named above,
           c. Decedent died
               (1)      intestate
               (2)       testate           NOT DETERMINED AT THIS TIME
              and decedent's will dated:                                         and each codicil dated:
              was admitted to probate by Minute Order on (date):
        THE COURT ORDERS
        3. (Name): Sheniqua T. Rouse-Pierre
           is appointed personal representative:
           a.       executor of the decedent's will                d.         special administrator
                          □
             b.                    administrator with will annexed                       (1)           with general powers
             c.                    administrator                                         (2) ~         with special powers as specified in Attachment 3d(2)
                          □                                                                      □
                                                                                         (3)            without notice of hearing
                      □
                                                                                         (4)           letters will expire on (date):
                                                                                               □
           and letters shall issue on qualification.
                                                                                                 □
        4. a.       Full authority is granted to administer the estate under the Independent Administration of Estates Act.
                      □
                 b.              Limited authority is granted to administer the estate under the Independent Administration of Estates Act (there is no
                                 authority, without court supervision, to (1) sell or exchange real property or (2) grant an option to purchase real property or
                      □
                                 (3) borrow money with the loan secured by an encumbrance upon real property).
        5. a. ~                  Bond is not required.
           b.                    Bond is fixed at: $                                      to be furnished by an authorized surety company or as otherwise
                                 provided by law.
                      □
                 c.              Deposits of: $                                     are ordered to be placed in a blocked account at (specify institution and
                                location):
                      □
                                and receipts shall be filed. No withdrawals shall be made without a court order.           Additional orders in Attachment 5c.
                                                                                                                      □
                 d.              The personal representative is not authorized to take possession of money or any other property without a specific court order.
        6.                    (Name):                                                       is appointed probate referee.
                      □
                 □
        Date:
                                                                                                                      JUDGE OF THE SUPERIOR COURT

        7. Number of pages attached: 1                                                                 SIGNATURE FOLLOWS LAST ATTACHMENT



             Form Approved by the                                                                                                                  Probate Code, §§ 8006, 8400
          Judicial Council of California
                                                                           ORDER FOR PROBATE
          E-140 [Rev. January 1, 1998]                                                                                                              American LegalNet, Inc.
           Mandatory Form [1/1/2000]                                                                                                                www.USCourtForms.com
Case 2:20-cv-00351-CCC-MF Document 18 Filed 12/01/20 Page 5 of 5 PageID: 2031




  1 Estate of GARY H. RABIN                                                Case No. 20STPB01084

  2

  3                                         ATTACHMENT 3d(2) to:

  4                            ORDER APPOINTING SPECIAL ADMINISTRATOR

  5
  6 Further Orders of the Court:
  7             1.        SHENIQUA T. ROUSE-PIERRE, is appointed Special Administrator of the Estate

  8 of Gary H. Rabin for the exclusive and limited purpose of accepting service of the summons and

  9 amended complaint in the matter of Discover Growth Fund, LLC v. Estate of Gary H. Rabin, and
 10 tendering same to Gary H. Rabin’s insurance company for defense; and
 11             2.        SHENIQUA T. ROUSE-PIERRE, is hereby authorized to accept service of the

 12 summons and amended complaint in the matter of Discover Growth Fund, LLC v. Estate of Gary

 13 H. Rabin, and tendering same to Gary H. Rabin’s insurance company for defense.
 14 Date:

 15                                                       _____________________________________
                                                                Judge of the Superior Court
 16
 17

 18
 19
 20

 21
 22
 23
 24
 25

 26
 27
 28


      2602773.1 (19088.001)
